     Case 1:20-cv-10617-WGY Document 269 Filed 08/10/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                                   )
Maria Alejandra Celiman Savino et al)
                                   )
       Petitioners-Plaintiffs,     )
                                   )
               v.                  )               CIVIL ACTION
                                   )               NO. 20-10617-WGY
Thomas Hodgson et al,              )
                                   )
          Respondents-Defendant.   )
                                   )


YOUNG, D.J.                                          August 10, 2020

                                 ORDER

The Court hereby revokes the bail of Carlos Gutierrez-Deleon.


SO ORDERED.



                                         /s/ William G. Young
                                         WILLIAM G. YOUNG
                                         UNITED STATES DISTRICT JUDGE
